                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA
_______________________________________
                                       )
NATIONAL FAIR HOUSING ALLIANCE,        )
                          Plaintiff,   )
                                       )
             v.                        )                 Case No. 1:19-cv-01147-TNM
                                       )
EVOLVE, LLC, et al.                    )
                          Defendants.  )
_______________________________________)


                               MOTION FOR STAY OF LITIGATION
        Defendants Evolve, LLC and Christopher Swanson, respectfully request a stay of all litigation in

the above-captioned action for 60 days. The Defendants’ financial condition has been drastically impacted

by the current economic conditions caused by the coronavirus pandemic. Defendant, Christopher Swanson,

resides in the Virgin Islands and his income is inextricably linked to the tourist business in the Virgin

Islands. The tourist business has been one of the industries “placed in an economic coma” by the federal

and local governments to reduce the spread of the coronavirus. Consequently, Defendants lack the funds

to continue to litigate this dispute. At present, the Defendants are in the initial stages of exploring

bankruptcy options.


        Meanwhile, the Plaintiff’s counsel has expressed concern that Evolve, LLC and Mr. Swanson will

not have sufficient funds to pay any judgment and have been casting about for alternative deep pockets.

The Plaintiff has moved to add additional defendants to the litigation -- The Fred, LLC and Evolve Liberty

Hall, LLC. The Court granted the motion. However, recognizing that this gambit may still not solve the

problem of having a deep enough pocket to pay the claimed damages, the Plaintiff now has filed another

motion to add an additional party – Evolve Warehouse, LLC to the litigation in the hope that they might

find that deep pocket to pay a judgment. This effort was not backed by any relevant investigation of Evolve

Warehouse, LLC which is a dormant entity with no assets.
The salient economic facts justifying a stay are the following:


    1. Defendant The Fred, LLC owns a small hotel in the Virgin Islands. It has been forced to

        shutdown due to the pandemic. Its liabilities far exceed its assets.

    2. Defendant Evolve Liberty Hall, LLC is a small residential apartment building. Many of

        its tenants are former employees of The Fred Hotel or other tourist-centered businesses.

        Those tenants have lost their jobs and will be unable to pay rent, rendering the Liberty Hall

        building insolvent.

    3. Defendant Evolve LLC owns an apartment building in Washington, DC. Subsequent to

        the onset of the pandemic, the apartment building is not expected to generate any positive

        cash flow and it is quickly becoming insolvent. Evolve, LLC has absolutely no equity in

        The Fred Hotel, LLC. Additionally, there is a 60 day hold on any evictions (in DC and in

        the Virgin Islands) so there is no way to resolve any unpaid rent until after the pandemic is

        over. Defendants’ experience after the hurricanes in 2017 is that tenants choose to move

        out and find another apartment rather than pay their rent from the prior months impacted

        by the disaster.

    4. Newly-named Defendant Evolve Warehouse, LLC is a dormant entity with no assets.

    5. Defendant Christopher Swanson is a 50 percent owner of the other Defendants and his

        involvement as a defendant appears to be based on his decision to make a selection in a

        software marketing program that served to block Section 8 applicants – a choice that is

        legal in most states, but recently became a violation in the District of Columbia. His net

        worth is based on his 50 percent ownership of the other Defendants.

    6. Given these financial realities, the Defendants are seeking bankruptcy advice. Should

        bankruptcy be filed, this litigation would be subject to the automatic stay under Section

        362 of the Bankruptcy Code. 11 U.S. Code § 362. Automatic stay.
        Section 362(a) contains a list of actions that are stayed by the filing of a bankruptcy petition. Most

importantly, after a debtor files for bankruptcy, a creditor cannot file or continue to litigate a lawsuit against

the debtor to recover on claims that arose before the bankruptcy petition date. If a lawsuit has been filed

against the debtor prior to the petition date, that lawsuit must immediately halt. If bankruptcy is filed, all

of Plaintiff’s litigation activity between now and the filing will be for naught. A stay entered now avoids

that additional harm in the form of litigation expenses to all parties.


        Setting aside the issue that there are no non-conclusory allegations in the amended complaint to

meet the requirements of alter ego status for the new insolvent Defendants in the Virgin Islands, this motion

for stay looks to the underlying logic of the litigation. The Plaintiff’s damage claim is primarily based on

the pre-litigation and litigation fees that Plaintiff claims it has incurred. A stay would help the Plaintiff to

avoid additional damages accumulating during this uncertain economic period. If the Defendants are

rendered uncollectible or file bankruptcy, the stay will have mitigated the Plaintiff’s damages.


        In addition, a stay would recognize the realities of attempting to litigate when most federal and

state cases have been effectively stayed pending a return to safe and normal procedures. Courts are routinely

extending pretrial schedules as many standard litigation and discovery plans cannot be pursued. A stay

would not prejudice Plaintiff’s request for injunctive relief as Evolve, LLC changed the marketing of its

apartments as soon as it was informed that DC law prohibits any barriers to Section 8 applicants – before

the suit was even filed. Evolve, LLC has already agreed to similar injunctive relief requested by the DC

Attorney General’s Office in a parallel case in DC Superior Court.


        The undersigned counsel sought to gain consent for this motion, but despite such efforts, the

Plaintiff refused to consent to a stay of the litigation.
        WHEREFFORE, for the reasons stated herein, undersigned counsel request that this Honorable

Court grant the instant motion and stay this litigation for 60 days.


                                                   Respectfully submitted,
April 9, 2019
                                                     /s/ David H. Dickieson_____
                                                   David H. Dickieson (DC Bar #321778)
                                                   SCHERTLER & ONORATO, LLP
                                                   901 New York Avenue, NW, Suite 500W
                                                   Washington, DC 20001
                                                   (202) 628-4199

                                                   Counsel for all Defendants



                                    CERTIFICATE OF SERVICE

        I, David H. Dickieson, hereby certify that on April 9, 2020, I caused the foregoing

Motion to be electronically filed with the United States District Court for the District of

Columbia through the Court’s ECF service, thereby serving copies on all counsel of record.


                                                         /s/ David H. Dickieson
                                                     David H. Dickieson
